Citation Nr: 0948992	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-14 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of nasal 
surgery.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability 
manifested by bleeding ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from June 1975 to 
June 1978.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
December 2007.  This matter was originally on appeal from a 
June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2007 decision, the Board denied the Veteran's 
appeal with respect to the issues above.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
a June 2009 Order, the Court granted the parties Joint Motion 
for Remand (JMR) and remanded the matter to the Board for 
compliance with the instructions in the JMR).  The JMR noted 
that the parties agree that the Board erred by failing to 
provide a medical opinion or examination adequate for rating 
purposes.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any current nasal 
disorder, tinnitus, and any disorder 
manifested by bleeding ears.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should identify any and all 
current nasal disorders, and any 
disorders manifested by bleeding ears and 
provide an opinion as to whether it is 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that any 
current nasal disorder and/or currently 
diagnosed disorder manifest by bleeding 
of the ears is related to the Veteran's 
active duty service.  In addition, the 
examiner should provide an opinion as to 
whether it is "more likely than not", 
"at least as likely as not", "less 
likely than not", or "unlikely" that 
the Veteran's tinnitus is related to the 
Veteran's active duty service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until 
further notice.  However, the Board takes this 
opportunity to advise the appellant that the 
conduct of the efforts as directed in this 
remand, as well as any other development deemed 
necessary, is needed for a comprehensive and 
correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA 
examination, is both critical and appreciated.  
The appellant is also advised that failure to 
report for any scheduled examination may result 
in the denial of a claim.  38 C.F.R. § 3.655.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


